357 So. 2d 1144 (1978)
Mrs. James E. KELLY, Jr., Individually, etc., et al.
v.
UNITED STATES FIDELITY & GUARANTY COMPANY et al.
No. 61505.
Supreme Court of Louisiana.
March 30, 1978.
Motion and Order to Dismiss
On motion of Mrs. James E. Kelly, Jr., individually and as curatrix of the estate of the interdict, James E. Kelly, Jr., as well as individually and as administratrix of the estate of the minor children, James E. Kelly, III and Tracy Kelly, and on suggesting to the Court that the captioned case has been compromised between all parties to this litigation; and on further suggesting to the Court that it unfortunately renders the granting of the writ by this Honorable Court moot; and accordingly, the appeal should be dismissed. IT IS ORDERED that the appeal of Mrs. James E. Kelly, Jr., individually and as curatrix of the estate of the interdict, James E. Kelly, Jr., as well as individually and as administratrix of the estate of the minor children, James E. Kelly, III and Tracy Kelly, be and the same is hereby dismissed.